Mobley, Justice.
E. R. Stover brought his petition for writ of habeas corpus alleging that he was being illegally detained by the Sheriff of Fulton County; that the detention “is due to a telegram from the Board of Corrections for the State of Alabama, and warrant for petitioner's arrest”; and that “petitioner shows that he has been incarcerated in said Fulton County jail since the 4th day of January 1964, to date, and no formal demand has been made by the Governor of Alabama to extradite petitioner. Therefore, petitioner has been and is incarcerated in violation of Section 44-304 of the Georgia Code Annotated in that he has been confined more than 20 days and, further, more than 5 days after said 20 days if affidavit has been submitted.” The record before this court contains only the petition and order of the trial court reading as follows: “Upon consideration of the foregoing petition and writ, and after evidence heard, the writ is denied and the petitioner is remanded to the custody of the respondent.” Reid:
Without the evidence, which was not brought up to this court, it is impossible for this court to determine whether the respondent was being illegally detained; thus, the judgment of the trial court must be affirmed. Scott v. Wage-Earners Loan &c. Co., 147 Ga. 576 (2) (94 SE 1021); Town of Fairburn v. Edmondson, 160 Ga. 792 (129 SE 108); Federal Investment Co. v. Ewing, 165 Ga. 435 (141 SE 65).

Judgment affirmed.


All the Justices concur.

Submitted April 14, 1964
Decided May 7, 1964.
Atkins & Atkins, Ben S. Atkins, for plaintiff in error.
William T. Boyd, Solicitor General, Loy W. Milam, J. Walter LeCraw, contra.